     Case: 3:18-cv-00221-MPM-JMV Doc #: 10 Filed: 11/16/18 1 of 2 PageID #: 49



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

ROWAN FAMILY DENTISTRY, INC.                    )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )      Civil Action No.: 3:18-cv-221-MPM-JMV
                                                )
LANCER ORTHODONTICS, INC.                       )
                                                )
                                                )
       Defendant.                               )



       RULE 41 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE



       COMES NOW the Plaintiff in the above-styled and numbered cause, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i), and files this stipulation of voluntary dismissal, with

prejudice, of the Complaint filed in this civil action against the Defendant, Lancer Orthodontics, Inc.

       In accordance with Rule 41, the Defendant, Lancer Orthodontics, Inc., has not filed an

answer or motion for summary judgment in this matter.

       That the dismissal herein shall bar further litigation of claims by the Plaintiff against the

Defendant, Lancer Orthodontics, Inc., as alleged in the Complaint filed in this civil action.

       RESPECTFULLY SUBMITTED, the 16th day of November, 2018.

                                                               /s/ L.N. Chandler Rogers
                                                               L.N. Chandler Rogers
OF COUNSEL:

L.N. Chandler Rogers
ROGERS LAW GROUP
201 E Bankhead Street
New Albany, Mississippi 38652
T: 662-538-5990
     Case: 3:18-cv-00221-MPM-JMV Doc #: 10 Filed: 11/16/18 2 of 2 PageID #: 50



F: 662-538-5997
E: chandler@rogerslawgroup.com
MS Bar ID: 102543

Winston B. Collier
THE COLLIER FIRM
2090 Old Taylor Road
Oxford, Mississippi 38655
T: 870-347-2100
F: 870-347-1164
E: winston@thecollierfirm.com
MS Bar ID: 105461

Gregory M. Zarzaur
ZARZAUR MUJUMDAR & DEBROSSE-TRIAL LAWYERS
2332 2nd Avenue North
Birmingham, Alabama 35203
T: 205-983-7985
F: 888-505-0523
E: Gregory@zarzaur.com
MS Bar ID: 100207
